DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
Claims 1-8, drawn to a radial tire including the profile of the outer surface of the sidewall portion in the portion extending from points A to B is tangent to a circle C1 centered on the ply ending and having a radius R1 ranging from 5 to 15 mm, classified in B60C13/003.
Claims 9-14, drawn to a radial tire including the profile of the outer surface of the sidewall portion in the portion extending from points A to B is tangent to a circle C1 centered on the ply ending and further wherein the distance of the point A from the ply ending is ranging from 10 to 30 mm, classified in B60C15/0009.
Claims 15-20, drawn to a radial tire including the profile of the outer surface of the sidewall portion in the portion extending from points A to B is tangent to a circle C1 centered on the ply ending and wherein the profile of the outer surface of the sidewall portion in the point B is tangent to a circle C2 centered on a radially outward chipper end, classified in B60C15/06.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions have acquired separate statuses in the art in view of their different statutory categories;
 the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alvin Rockhill on September 23, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions. 
Applicant is reminded that upon the cancellation of claims to nonelected inventions, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1. 76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Drawings
Figure 1 and Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claims 1-2 are objected to because of the following informalities: the term “centred” should be –centered–.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 2010/0269968 A1).
Regarding claim 1, a pneumatic tire – (construed as a radial tire), the tire comprising a tread portion 1, a pair of sidewall portions 2, a pair of bead portions 3, wherein each bead portion includes a bead core 4, a carcass reinforcing ply 5 including a ply turnup 5b placed at each bead core, each ply turnup including a radially outward end forming a ply ending; and a cord reinforcing layer 8 – (construed as a chipper) being disposed at each ply turnup with a radially outward chipper end that is radially below the ply ending, see Fig. 1 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And with guidance provided by the figures. The profile of the outer surface of the sidewall portion is at a distance t – (construed as the distance G) from the carcass reinforcing ply from the most axially outward point of the outer surface until point A.
[AltContent: oval][AltContent: textbox (C2)][AltContent: textbox (C1)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


And joins the outer surface of the bead portion at the point B wherein the outer surface of the sidewall portion follows two successive curves with a first curve extending from the point A is having a center of curvature positioned axially outward of the carcass reinforcing ply and a second curve joining the point B having a center of curvature positioned axially inward of the outer surface of the tire. And wherein the profile of the outer surface of the sidewall portion in the point B is tangent to a circle C2 centered on the radially outward chipper end.
Kurita does not explicitly disclose the profile of the outer surface of the sidewall portion in the portion extending from points A to B is tangent to a circle C1 centered on the ply ending and having a radius R1 ranging from 5 to 15 mm. However, Kurita discloses a distance I0 being within a range of 3.0 – 10.0 mm. It being noted the distance I0 is substantially the size of the radius of C1 as depicted above. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of C1 in the claimed manner as Kurita substantially discloses a similar range of its distance I0. This distance contributing to prevention of ozone crack due to the deterioration of the tire and separation of the side rubber, see [0074]- [0075] and [0079].
Regarding claims 2-3, Kurita does not explicitly disclose the circle C2 centered on the radially outward chipper end has a radius R2 which is within the range of 2 mm to 12 mm; and the ply ending and the radially outward chipper end are separated by a distance of at least 8 mm. However, Kurita discloses a distance from the end of the carcass turn-up portion 25c and the end of the chipper 28a is 10 mm. It being noted the distance is substantially the size of the radius R2 as depicted above. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of C2 and ply ending/chipper outward end in the claimed manner as Kurita substantially discloses a similar range of its distance. This distance contributing to reduction of compression strain and tensile against the recess 30 – (construed as the outer sidewall profile), see [0104].
Regarding claim 4, Kurita does not explicitly disclose the distance of the point A from the ply ending is within the range of 10 mm to 30 mm. However, Kurita discloses a curvature radius of the recess 30/ sidewall profile is within a range of 10-200 mm before the mounting on the approved rim. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance of the point A from the ply ending is within the range of 10 mm to 30 mm. This distance contributing to a balance between weight reduction and durability of the bead portion, see [0098].
Regarding claims 5-8, Kurita does not explicitly disclose the claimed curvature size differences/orientations and chipper height. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall profile to include the claimed curvature sizing’s, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art; one would have been motivated to scale the size of curvatures as claimed in order to provide a suitable amount of the side rubber which can be decreased to make it thin totally. As a result, the tire weight can be saved. Moreover, the applicant has not established a conclusive showing of unexpected results for the claimed curvature size differences/orientations and chipper height.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749